Order entered May 3, 1976 in the Supreme Court, New York County, unanimously affirmed, with $60 costs and disbursements to respondent for the reasons stated by Mr. Justice Greenfield at Special Term but, in the exercise of discretion, without prejudice to an application at Special Term for leave to replead as to any cause sounding in defamation and intentional infliction of *638mental harm. (See Cushman & Wakefield v David, Inc., 25 AD2d 133.) Concur—Stevens, P. J., Markewich, Birns, Silverman and Capozzoli, JJ.